Name: Council Decision (EU) 2017/1206 of 4 July 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2017
 Type: Decision
 Subject Matter: cooperation policy;  EU finance;  budget;  economic geography;  EU institutions and European civil service
 Date Published: 2017-07-06

 6.7.2017 EN Official Journal of the European Union L 173/15 COUNCIL DECISION (EU) 2017/1206 of 4 July 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2017 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as last amended (ACP-EU Partnership Agreement), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (2) (the Internal Agreement) and in particular Article 7 thereof, Having regard to Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (3) (the 11th EDF Financial Regulation), and in particular Article 21(3) and 21(4) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(3) of the 11th EDF Financial Regulation, the Commission is to present a proposal by 15 June 2017 specifying (a) the amount of the second instalment of the contribution for 2017, (b) a revised annual amount of the contribution for 2017, in cases where the amount deviates from actual needs. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent on 6 April 2017 to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore a call for funds under the 10th and 11th EDF should be made. (4) By means of Decision (EU) 2016/2026 (4), the Council has adopted on 11 November 2016, on a proposal by the Commission, the Decision to set the ceiling for the annual amount of the Member States' EDF contributions for 2017 at EUR 3 850 000 000 for the Commission, and at EUR 150 000 000 for the EIB. (5) By means of Decision (EU) 2016/1337 (5), the Council has adopted on the 2 August 2016 the allocation of funds decommitted from projects under the 10th EDF for the purpose of replenishing the African Peace Facility for the period 2016-2018. A corollary political agreement was reached by Member States in COREPER to refund a combined amount of EUR 200 million of decommitted amounts from Eighth and Ninth EDF and to have Member States make corresponding payment adjustments so as to refund each Member State according to the share it contributed to those amounts. Payments adjustments are due to take place by the third call for contributions 2017 and/or the first call for contributions 2018, HAS ADOPTED THIS DECISION: Article 1 The individual EDF contributions to be paid by Member States to the Commission and the EIB as the second instalment for 2017 are set out in the table in the Annex to this Decision. Article 2 The shares of Member States' contributions set out in Article 1(2)(a) of the Internal Agreements of the Eighth and Ninth EDF shall be reduced accordingly for an amount of EUR 200 000 000 from funds decommitted under the Eighth and the Ninth EDF. According to each individual Member States preferences, the financial adjustment shall be implemented against the third instalment 2017 and/or the first instalment 2018. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 July 2017. For the Council The President M. MAASIKAS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 210, 6.8.2013, p. 1. (3) OJ L 58, 3.3.2015, p. 17. (4) Council Decision (EU) 2016/2026 of 15 November 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2018, the annual amount for 2017, the first instalment for 2017 and an indicative and non-binding forecast for the expected annual amounts for the years 2019 and 2020 (OJ L 313, 19.11.2016, p. 25). (5) Council Decision (EU) 2016/1337 of 2 August 2016 concerning the allocation of funds decommitted from projects under the 10th European Development Fund for the purpose of replenishing the African Peace Facility (OJ L 212, 5.8.2016, p. 107). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % 2nd instalment 2017 Total Commission Commission Commission EIB 10th EDF 11th EDF Total 10th EDF BELGIUM 3,53 3,24927 2 586 394,39 39 859 803,57 42 446 197,96 1 765 000,00 44 211 197,96 BULGARIA 0,14 0,21853 102 576,55 2 680 775,34 2 783 351,88 70 000,00 2 853 351,88 CZECH REPUBLIC 0,51 0,79745 373 671,71 9 782 566,65 10 156 238,37 255 000,00 10 411 238,37 DENMARK 2,00 1,98045 1 465 379,26 24 294 794,82 25 760 174,08 1 000 000,00 26 760 174,08 GERMANY 20,50 20,5798 15 020 137,42 252 458 793,95 267 478 931,37 10 250 000,00 277 728 931,37 ESTONIA 0,05 0,08635 36 634,48 1 059 282,25 1 095 916,73 25 000,00 1 120 916,73 IRELAND 0,91 0,94006 666 747,56 11 532 007,79 12 198 755,35 455 000,00 12 653 755,35 GREECE 1,47 1,50735 1 077 053,76 18 491 130,29 19 568 184,04 735 000,00 20 303 184,04 SPAIN 7,85 7,93248 5 751 613,60 97 310 194,16 103 061 807,76 3 925 000,00 106 986 807,76 FRANCE 19,55 17,81269 14 324 082,27 218 513 796,75 232 837 879,02 9 775 000,00 242 612 879,02 CROATIA 0,00 0,22518 0,00 2 762 352,95 2 762 352,95 0,00 2 762 352,95 ITALY 12,86 12,53009 9 422 388,64 153 710 502,99 163 132 891,64 6 430 000,00 169 562 891,64 CYPRUS 0,09 0,11162 65 942,07 1 369 277,18 1 435 219,25 45 000,00 1 480 219,25 LATVIA 0,07 0,11612 51 288,27 1 424 480,08 1 475 768,35 35 000,00 1 510 768,35 LITHUANIA 0,12 0,18077 87 922,76 2 217 561,70 2 305 484,45 60 000,00 2 365 484,45 LUXEMBOURG 0,27 0,25509 197 826,20 3 129 268,20 3 327 094,40 135 000,00 3 462 094,40 HUNGARY 0,55 0,61456 402 979,30 7 538 998,26 7 941 977,56 275 000,00 8 216 977,56 MALTA 0,03 0,03801 21 980,69 466 280,47 488 261,16 15 000,00 503 261,16 NETHERLANDS 4,85 4,77678 3 553 544,71 58 598 242,83 62 151 787,53 2 425 000,00 64 576 787,53 AUSTRIA 2,41 2,39757 1 765 782,01 29 411 735,32 31 177 517,33 1 205 000,00 32 382 517,33 POLAND 1,30 2,00734 952 496,52 24 624 662,80 25 577 159,32 650 000,00 26 227 159,32 PORTUGAL 1,15 1,19679 842 593,07 14 681 394,38 15 523 987,45 575 000,00 16 098 987,45 ROMANIA 0,37 0,71815 271 095,16 8 809 768,94 9 080 864,11 185 000,00 9 265 864,11 SLOVENIA 0,18 0,22452 131 884,13 2 754 256,52 2 886 140,66 90 000,00 2 976 140,66 SLOVAKIA 0,21 0,37616 153 864,82 4 614 471,47 4 768 336,29 105 000,00 4 873 336,29 FINLAND 1,47 1,50909 1 077 053,76 18 512 475,41 19 589 529,16 735 000,00 20 324 529,16 SWEDEN 2,74 2,93911 2 007 569,59 36 054 974,58 38 062 544,17 1 370 000,00 39 432 544,17 UNITED KINGDOM 14,82 14,67862 10 858 460,32 180 067 187,34 190 925 647,66 7 410 000,00 198 335 647,66 TOTAL EU-28 100,00 100,00 73 268 963,00 1 226 731 037,00 1 300 000 000,00 50 000 000,00 1 350 000 000,00